Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 3 are held to be unclear, vague and indefinite inasmuch as the language.  For example applicant writes the… the opener is configured to move in a second direction along with movement of the tape in the second direction when the tape is fed in a second direction opposite the first direction in which the tape is fed from the tape feeder to the opener. ," For this definition, according to the description, by providing the first engaging portion and the second engaging portion cooperating with the first engaging portion, the second engaging portion generates a frictional force between the opener and the tape when the second engaging portion is forced, the above-described function is achieved, that is, the above-described function is achieved in a specific manner in the present specification, Those skilled in the art will not be able to ascertain in addition to the specific manner defined in the specification which is capable of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (Pat. Doc. 2015/0110588 A1); hereinafter Ohyama et al.
Ohyama et al teach a feeder and a feeder control device engaging a supply tape in a loading operation even when there is an error is a distance between sprocket holes. A sprocket hole is arranged is a forward end position of the supply tape and has a tooth of a third sprocket fitted therein. The third sprocket rotates the supply tape until a tooth of a second sprocket’s tooth engages the supply tape and the third sprocket stops. (Cf. abstract).  Additionally Ohyama et al teach feeder (2) includes pressing plate (38) for pressing the supply tape (60) from an insertion port  (C ), an outlet port (44) for an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729